Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-4 are rejected under 35 U.S.C. 102 as being anticipated by R2-1803415 (Kyocera 3GPP WG2 #101 “Consideration of T300 and Contention Resolution Timer ...” Athens February 26th  – March 2nd , 2018 hereafter R2). 

For claims 1, 3, 4 R2 discloses a user equipment (UE Figure 2) and apparatus for controlling UE (eNB Figure 2) that performs early data transmission (Figure 2(b)) in which uplink user data is transmitted during a random access procedure (e.g. 4 step Msg3, Msg4), the method comprising: receiving from a base station (section 2.2.3 Observation 4 dedicated Msg2 signaling), a first timer value (T300 Figure 2) for a random access procedure without the early data transmission (Figure 2(a) Legacy) and a second timer value (section 2.2.4 new timer) for a random access procedure with the early data transmission (section 2.2.4 specific for EDT); selecting the second timer (EDT not legacy) value in response to determining that the user equipment performs the early data transmission (EDT initiated by sensor data on higher layer 2.1 assumption); and starting a timer (new timer in the EDT case Figure 2) configured with the second timer value (section 2.2.4 new timer) in response to transmitting the uplink data by the early data transmission (EDT initiated by UL EDT e.g. higher layer section 2.1).

For claim 2, R2 discloses wherein the timer is a timer that defines a maximum waiting time from when the user equipment transmits a Msg3 message (UL EDT Timer starts Figure 2(b) ) until a Msg4 message is received in the random access procedure (DL EDT e.g. TCP ACK Figure 2(b)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Primary Examiner, Art Unit 2415